Title: The Dismissal of Livingston v. Jefferson: II. John Marshall’s Opinion in Livingston v. Jefferson, [4 December 1811]
From: Marshall, John
To: 


            
                  
                     
                        4 Dec. 1811 
            
              
                Livingstone
                }
                demurrer to 
                        on a plea to the jurisdiction
              
              
                v.
              
              
                Jefferson
              
            
            The sole question now to be decided is this; Can this court take cognizance of a trespass committed on lands lying within the United States, & without the District of Virginia in a case where the trespasser is a resident of & is found within the District?
            I concur with my brother Judge in the opinion that it cannot.
            I regret that the inconvenience to which delay might expose at least one of the parties, together with the situation of the court, prevent me from bestowing on this subject 
                  question that deliberate consideration which the very able discussion it has received from the bar would seem to require; but I have purposely avoided any investigation of the subject previous to the argument, & must now be content with a brief statement of the opinion I have formed, & a sketch of the course of reasoning which has led to it.
              The doctrine of actions local & transitory has been traced up to its origin in the common law; &, it 
                  as has been truely stated on both sides, it appears that originally all actions were local. That is that, according to the principles of the common law, every fact must be tried by a jury of the vicinage. The plain consequence of this principle is 
                  was 
                  that those courts only could take jurisdiction of a case who were capable of directing such a jury as must try the material facts on which their judgement would depend. The jurisdiction of the courts therefore necessarily became local with respect to every species of action.
            But the superior courts of England having power to direct a jury to every part of the Kingdom, their jurisdiction could be restrained by this principle only to cases cases arising on transactions which occurred within the realm. Being able to direct a jury either to Surry or Middlesex, the necessity of averring in the declaration that the cause of action arose in either county, could not be produced in order to give the court jurisdiction, but to furnish a venue. For the purpose of jurisdiction, it would unquestionably be sufficient to aver that the transaction took place within the realm.
               
            This however being not a statutory regulation, but a principle of unwritten law, which is really human reason applied by courts, not capriciously but in a regular train of decisions, to human affairs—according to the circumstances of the nation, the necessity of the times, & the general state of things, was thought susceptible of modification, & Judges have modified it. They have
			 not changed the old principle as to form. It is still necessary to give a venue; and where the contract exhibits on its face evidence of the place where it was made, the 
                  either 
                  the party is at liberty to aver that such place lies in any county in England.
            This is known to be a fiction. Like an ejectment, it is the creature of the court, & is moulded to the purposes of justice according to the view which its inventors have taken of its capacity to effect those purposes. It is not however of undefinable extent. It has not absolutely prostrated all distinctions of place, but has certain limits prescribed to it founded in reasoning satisfactory to those who have gradually fixed these limits. It may well be doubted whether, at this day, they are to be changed by a Judge not perfectly satisfied with their extent.
            This fiction is so far protected by its inventors that the averment is not traversable for the purpose of defeating an action it was invented to sustain; but it is traversable whenever such traverse may be essential to the merits of the cause. It is always traversable for the purpose of contesting a jurisdiction not intended to be protected by the fiction. 
            In the case at bar it is traversed for that purpose, & the question is whether this be a case in which such traverse is sustainable; or, in other words, whether courts have so far extended their fiction as, by its aid, to take cognizance of trespasses on lands not lying within those limits which bound their process.
            They have, without legislative aid, applied this fiction to all personal torts, & to all contracts wherever executed. To this general rule contracts respecting lands form no exception. It is admitted that on a contract respecting lands an action is sustainable wherever the defendent may be found. Yet in such a case, every difficulty may occur which presents itself in an action of trespass. An investigation of title may become necessary. A question of boundary may arise, & a survey may be essential to the full merits of the cause. Yet these difficulties have not prevailed against the jurisdiction of the court. They have been countervailed & more than countervailed by the opposing consideration that, if the action be disallowed, the injured party may have a clear right without a remedy in a case where the person who has done the wrong & who ought to make the compensation, is within the power of the court.
            That this consideration should lose its influence where the action pursues a thing not within the reach of the court, is of inevitable necessity; but for the loss of its influence where the remedy is against the person & can be afforded by the court, I have not yet discerned a reason, other than a technical one, which can satisfy my judgement.
            If however this technical distinction be firmly established, if all other Judges respect it, I cannot venture to disregard it.
            The distinction taken is that actions are deemed transitory where the transactions on which they are founded might have taken place any where; but are local where their cause is in its nature necessarily local.
            If this distinction be established: if Judges have for a long course of time determined to carry their innovation on the old rule no further; if, for a long course of time, under circumstances which have not changed, they have determined this to be the limit of their fiction, it would require a hardihood which 
                  in this place I cannot venture I do not possess, to pass this limit.
            This distinction has been repeatedly taken in the books, & is recognized by the best elementary writers, especially by Judge Blackstone, from whose authority no man will lightly dissend 
                  dissent He expressly classes an action 
                  quare for a trespass on lands with those actions which demand their possession, & which are local, & makes only those actions transitory which are brought on occurrences that might happen in any place. From the cases which support this distinction no exception I beleive is to be found among those that have been decided in court on solemn argument.
            
            One of the greatest Judges who ever sat on any bench, & who has done more than any other to remove those technical impediments which grew out of a different state of society, & too long continued to obstruct the course of ju substantial justice, was so struck with the weakness of the distinction between taking jurisdiction in cases of contract respecting lands, & of torts committed on the same lands, that he attempted to abolish it. In the case of Mostyn v FabrigasLord Mansfield stated the true distinction to be between proceedings which are in rem, in which the effect of a judgement can not be had unless the thing ly within the reach of the court, & proceedings against the person where the action sounds in damages only are demanded. But this opinion was given in an action for a personal wrong which is admitted to be transitory. It has not therefore the authority to which it would be entitled had this distinction been laid down in an action deemed local. It may be termed an obiter dictum. He recites in that opinion two cases decided by himself in which an action was sustained for trespass on lands lying in the foreign dominions of his Britannic Majesty; but both those decisions were at nisi prius: And though the overbearing influence of Lord Mansfield might have sustained them on a motion for a new trial, that motion never was made, & the principle did not obtain the sanction of the court.In
			 a subsequent case reported in 4thD & E. these decisions are expressly referred to &overruled, and the old distinction is affirmed.
            It has been said that the decisions of British courts made since the revolution are not authority in this country. I admit it. But they are entitled to that respect which is due to the opinions of wise men who have maturely studied the subject they decide. Had the regular course of decisions previous to the revolution been against the distinction now asserted, and had the old rule been overthrown by adjudications made subsequent to that event, this court might have felt itself bound to disregard them; but where the distinction is of antient date, has been long preserved, & a modern attempt to overrule it has itself been overruled since the revolution, I can consider the last adjudication in no other light than as the true declaration of the antient rule.
            According to the common law of England then, the distinction taken by the defendents counsel between actions local & transitory is the true distinction, & an action of trespass 
                  quare clausum fregit is a local action.
            This common law has been adopted by the legislature of Virginia. Had it not been adopted I should have thought it in force. When our  ancestors migrated to America they brought with them the common law of their native country so far as it was applicable to their new situation, & I do not concieve that the revolution would in any degree have changed
			 the relations of man to man, or the law which regulated those relations. In breaking off our political connection  with the parent state, we did not break our connections with each other. It remained subject to the antient rules until those rules should be changed by the competent authority.
            But it has been said that this rule of the common law is impliedly changed by the act of assembly which directs that a jury shall be summoned from the by standers.
            Were I to discuss the effect of this act in the courts of the State, the enquiry whether the fiction already noticed was not equivalent to it in giving jurisdiction, would present itself. There are also other regulations, as that the jurors should be citizens, which would deserve to be taken into view. But I pass over these considerations because I am decidedly of opinion that the jurisdiction of the courts of the United States depends exclusively on the constitution & laws of the United States.
               
            In considering the jurisdiction of this court 
                  the circuit courts as defined in the judicial act, & in the constitution which that act carries into execution, it is obse worthy of observation that the jurisdiction of the court depends on the character of the parties, & that only that court which has the court of that district in which the defendent resides or is found can take jurisdiction of the cause. In a court so constituted, the argument drawn from the total failure of justice should the court of that defendent in cases of trespass 
                     a trespasser be declared to be only amenable to the court of that District in which the land lies & in which he will never be found appeared to me to be entitled to peculiar weight. But according to
			 the course of the common law the process of the court must be executed in order to give it the 
                  power right to try the cause, & consequently the same defect of justice might occur. Other Judges have felt the weight of this argument, & have struggled ineffectually against the distinction which produces the inconvenience of a clear right without a remedy. I must submit to it.
            The law upon the demurrer is in favor of the defendent.
          